Title: To Thomas Jefferson from William C. C. Claiborne, 11 August 1807
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Natchez August 11h., 1807
                        
                        I arrived at this place two Days since, & had intended to pass in this vicinity a Week or 10 Days;—But
                            finding from the Northern papers the hostile aspect of our Affairs with Great Britain, and supposing it possible, that my presence in New-Orleans may be necessary, I shall, without delay, repair to my post. The late
                            Act of British Aggression has excited in this Territory the same feeling which seems (by the papers) to pervade the
                            Atlantic States, and I trust that a like sense of patriotism will be felt and expressed by the good
                                Citizens of Orleans.
                        My old friend Govr. Williams is much abused; but I am happy to find, that he nevertheless pursues the course
                            which his Judgment approves;—the late removal of Mr. Secretary Meade, is, I believe, pleasing to many of the Citizens; but
                            to the greater number, (I learn) it is a subject of regret. Mr. Meade possesses popular manners, & is thought here to
                            have been honest & zealous in the discharge of his duties; he is also stated to be a young Man of Genius;—But I fear he
                            is wanting in Judgment & prudence. I am not yet advised of the appointment of a Secretary for the
                            Territory of Orleans;—I have no particular anxiety as to the person who may be selected; But I sincerely hope he may be
                            firmly attached to the present General Administration, & that his politicks may be too stable to be shaken by the
                            Intrigues & attentions of a party in New-Orleans, who lay hold of every respectable stranger, & I am sorry to add,
                            have gained over some honest Men.—Since my arrival in Natchez, I have understood that Major Richard
                            Claiborne my private Secretary, has thro’ some of his friends, solicited the appointment of Secretary;—I certainly am not
                            unfriendly to Major Claiborne, nor am I disposed to detract right from his Merits;—I believe him to be an honest Man, &
                            a good accountant & Clerk;—But in truth Sir, he is totally unqualified for the office of Secretary; his Talents are very
                            limited.—
                        I apprised you some time ago of the resignation of Mr. James Mather Senior, as a Member of the Legislative
                            Council, & of the nomination of Messrs. Guerin & Livandair to supply the vacancy;—But lest that communication may have
                            miscarried, I now have the honor to enclose you an Extract from the Journal of the House of Representatives, which will
                            furnish you with the names of the Gentlemen recommended;—Messrs. Guerin & Levandair are both wealthy Farmers; living
                            near the City of New-Orleans, & very honest Men, but of limited information.—Mr. Guerin is a frenchman by birth; Mr.
                            Levandair a native of Louisiana; perhaps of the two Mr. Guerin is the best informed—But I should like him better as a Legislater, if he had been born & brought up in the
                            Interest of the Territory’s—There are certainly many amiable Men in the U. States, who are foreigners by Birth;—But of
                            late, I have had so much cause to regret the appointment of foreigners to Offices in the Territory of Orleans, that I
                            cannot avoid expressing a wish, that on the present occasion, your choice may fall on Mr. Livandair. 
                  I have the honor to
                            be Dear Sir, with great respect, Your faithful friend
                        
                            William C. C. Claiborne
                            
                        
                    